Pee Cueiam
: After our decision in Lummi Tribe of Indians v. United States, 181 Ct. Cl. 753 (1967), the Indian Claims Commission increased its valuation of the awarded area from $52,067 to $90,634.13, an increase of some 74%. The Indians appeal again, arguing that this final valuation was too low, but it is clear to us that the Commission gave full consideration to, and took account of, our comments on the prior appeal, and that its ultimate finding on valuation is wholly reasonable and adequately supported. The Tribe also seeks to reargue two points decided against it in the prior appeal — the extent of the acreage to which it is entitled and the question of fair and honorable dealings — but there is no adequate basis for going behind those rulings which are the law of the ease. There is also an effort to raise, for the first time on this appeal, the same issue as to Article 7 of the *782Treaty of Point Elliott, 12 Stat. 927, 929 (18'55), which, is discussed in Suquamish Tribe of Indians v. United States, ante, at 775, also decided this day. For the reasons given in that opinion, the contention must also be rejected here.

Affirmed.